Exhibit 16 JOINT FILING AGREEMENT The undersigned hereby agree that this statement on Schedule 13D dated May 22, 2017 with respect to the common stock ofXenith Bankshares, Inc. is filed on behalf of each of us pursuant to and in accordance with the provisions of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated: May 22, 2017 CAPGEN CAPITAL GROUP VI LP By: CAPGEN CAPITAL GROUP VI LLC, its general partner By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member CAPGEN CAPITAL GROUP VI LLC By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig Title: Managing Member EUGENE A. LUDWIG By: /s/ Eugene A. Ludwig Name: Eugene A. Ludwig ROBERT B. GOLDSTEIN By: /s/ Robert B. Goldstein Name: Robert B. Goldstein
